TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00614-CR


Bryan Keith Theis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-336, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed because satisfactory arrangements for
payment have not been made.  See Tex. R. App. P. 35.3(b)(3).  In response to this Court's inquiry,
appellant's retained attorney, Mr. W. Paul Parash, advised the Court that appellant would promptly
pay for the record.  We are advised by the reporter that no payment has been made.
The appeal is abated and the cause is remanded to the district court.  Upon remand,
the court shall conduct a hearing to determine whether appellant desires to prosecute this appeal. 
See Tex. R. App. P. 37.3(a)(2).  The court shall make appropriate findings and recommendations. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing no later than January 7, 2005.

It is ordered December 7, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish